
	
		I
		111th CONGRESS
		1st Session
		H. R. 2795
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. McGovern (for
			 himself, Mrs. Emerson, and
			 Mr. Moore of Kansas) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Agriculture and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address global hunger and improve food security
		  through the development and implementation of a comprehensive governmentwide
		  global hunger reduction strategy, the establishment of the White House Office
		  on Global Hunger and Food Security, and the creation of the Permanent Joint
		  Select Committee on Hunger, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Roadmap to End Global Hunger and
			 Promote Food Security Act of 2009 or the
			 Roadmap Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The international community has made
			 progress decreasing global hunger over the past four decades, reducing the
			 percentage of the world’s population that is hungry from 37 percent to 17
			 percent. The United States provided critical global leadership in achieving
			 this success and is the world’s largest donor of emergency food assistance to
			 vulnerable populations affected by war, conflict, and natural and
			 weather-related disasters.
			(2)Although the percentage of individuals
			 experiencing hunger has fallen steadily over several decades, the total number
			 of such individuals has grown. The United Nations Food and Agricultural
			 Organization estimated in December 2008 that the number of individuals
			 suffering from hunger is 963,000,000, an increase of 115,000,000 over the last
			 2 years.
			(3)Poverty in developing countries remains
			 largely a rural issue, with 75 percent of individuals in extreme poverty living
			 in rural areas. Strategies to address hunger, food security, and agricultural
			 development must respond to the needs and reality of small-scale producers,
			 especially women, who represent between 60 to 80 percent of agricultural
			 producers in the developing world, in remote and rural areas.
			(4)According to the United Nations World Food
			 Program (WFP), more than 400,000,000 children suffer from chronic hunger, and
			 an estimated 75,000,000 of these children, two-thirds of whom are female, do
			 not attend school. The United Nations Children’s Fund estimates that 9,200,000
			 children under the age of 5 die every year, mostly from preventable and
			 treatable causes, and that child and maternal malnutrition contributes to
			 approximately 6,000,000 deaths of children under the age of 5 annually.
			(5)Children who are malnourished in the first
			 two years of life suffer irreparable harm, have lower productivity and lower
			 wages as adults, and are more likely to have children who are
			 malnourished.
			(6)Over the last 25 years, United States
			 assistance for agricultural development has declined by 85 percent, and with
			 few exceptions, much of the international community has also neglected
			 agricultural development in the world’s poorest areas. At the end of 2008, the
			 United States Agency for International Development (USAID) had only 16
			 agricultural specialists and 6 technical agricultural experts on staff,
			 representing a substantial lack of expertise and specialists at USAID
			 headquarters in Washington, DC, and at United States field missions across the
			 globe. Further, there has been a decline in United States and international
			 donor support for agricultural education, research and development, and
			 extension services at all levels in developing countries and among donor
			 nations.
			(7)During the period from 2002 to 2008, the
			 world experienced rising food prices, including rapid acceleration occurring
			 from 2007 to 2008, with a devastating effect on the food security and welfare
			 of the 1,000,000,000 individuals worldwide who live on less than one dollar a
			 day and who spend 50 percent to 80 percent of their income on food. Sharply
			 increased prices for food and petroleum-based products, including fuel and
			 fertilizers, were particularly devastating for poor, small, and rural
			 agricultural producers.
			(8)The Economic Research Service of the
			 Department of Agriculture reported in May 2009 that factors contributing to
			 rising food and fuel costs included decreased international stocks of staple
			 grains and cereals, increased commodity prices brought about by drought,
			 floods, and global climate change, increased food and fuel consumption by
			 middle-income countries, such as China and India, and increased pressure on
			 land use and production of basic cereals from greater cultivation of biofuels.
			 Regarding rice, which is critical to the diet of about half the world’s
			 population, factors behind the rise in global prices in 2008 were trade
			 restrictions by major suppliers, panic buying of large importers, a weak
			 dollar, and record oil prices.
			(9)From January 2007 through June 2008, food
			 protests, including strikes, demonstrations, and riots over food, occurred in
			 more than 50 countries, with some countries experiencing multiple occurrences
			 and a high degree of violence, leading United States intelligence analysts and
			 the Government Accountability Office (GAO) to identify the political
			 consequences of severe hunger and food insecurity among the main threats to
			 national security, particularly in weak and fragile states.
			(10)Reducing hunger and increasing food
			 security require sustained multilateral cooperation. At the 1996 World Food
			 Summit in Rome, Italy, the United States and more than 180 world leaders
			 pledged to halve the total number of undernourished people worldwide from the
			 1990 level—a commitment reaffirmed in September 2000 when they adopted the
			 United Nations Millennium Declaration and established eight Millennium
			 Development Goals, the first of which is cutting global hunger and extreme
			 poverty in half by 2015. On July 15, 2008, the United Nations High Level Task
			 Force on Global Food Security presented the Comprehensive Framework for Action
			 to address the global food crisis, providing governments and intergovernmental
			 and nongovernmental organizations with concrete immediate and longer term
			 responses to achieving food security, and which served as an impetus for dozens
			 of countries to increase aid commitments. Further, in his March 2009 report to
			 the United Nations General Assembly, the United Nations Special Rapporteur on
			 the Right to Food recognized that for international assistance to be effective,
			 it is necessary to overcome structural impediments to the availability of and
			 access to the global food supply for the one billion people who are
			 undernourished.
			(11)Established in 1983, the House Select
			 Committee on Hunger examined domestic and global hunger issues comprehensively
			 and made recommendations to the committees of jurisdiction on a broad range of
			 programmatic and policy matters. These efforts led to increased resources for a
			 variety of crucial emergency, safety net, health, education, income generation,
			 agricultural development, child survival, and other programs. Congressional
			 authorization for the House Select Committee on Hunger ended in January
			 1993.
			(12)In May 2008, the GAO released the report,
			 International Food Security: Insufficient Efforts by Host Governments
			 and Donors Threaten Progress to Halve Hunger in Sub-Saharan Africa by
			 2015, indicating that current efforts by the United States and
			 international donors would not achieve the goal of cutting hunger in half by
			 2015 in sub-Sahara Africa. The GAO called for a governmentwide comprehensive
			 plan to design, implement, oversee, and evaluate United States programs and
			 funding with respect to achieving the goal.
			(13)President Barack Obama has committed the
			 United States to new leadership in the effort to reduce by half global hunger
			 and poverty by 2015, a commitment that was reiterated on January 26, 2009, by
			 Secretary of State Hillary Clinton at the High Level Meeting on Food Security
			 for All Conference held in Madrid, Spain. On April 2, 2009, the President
			 announced at the conclusion of the G–20 Meeting in London the need to provide
			 “immediate assistance to vulnerable populations” as a result of the global
			 financial crisis and to “double support for agricultural development” so that
			 people might “lift themselves out of poverty”.
			(14)On February 24,
			 2009, a broad-based coalition of United States nongovernmental organizations
			 released the “Roadmap to End Global Hunger”, outlining a comprehensive policy
			 framework and specific funding levels for United States food assistance and
			 development programs through fiscal year 2014, including the creation of a
			 White House office on global hunger, appointment of a global hunger
			 coordinator, restoration of a select committee on hunger, and the development
			 and implementation of a comprehensive governmentwide plan to alleviate global
			 hunger.
			3.Statement of
			 policy
			(a)In
			 generalIt shall be the policy of the United States to reduce
			 global hunger, advance nutrition, increase food security, and ensure that
			 relevant Federal policies and programs—
				(1)provide emergency
			 response and direct support to vulnerable populations in times of need, whether
			 provoked by natural disaster, conflict, or acute economic difficulties;
				(2)increase
			 resilience to and reduce, limit, or mitigate the impact of shocks on vulnerable
			 populations, reducing the need for emergency interventions;
				(3)increase and build
			 the capacity of people and governments to sustainably feed themselves;
				(4)ensure adequate
			 access for all individuals, especially mothers and children, to the required
			 calories and nutrients needed to live healthy lives;
				(5)strengthen the
			 ability of small-scale farmers, especially women, to sustain and increase their
			 production and livelihoods; and
				(6)incorporate
			 sustainable and environmentally sound agricultural methods and
			 practices.
				(b)InitiativesIt
			 shall be further the policy of the United States that initiatives developed to
			 carry out subsection (a)—
				(1)be guided by a
			 comprehensive governmentwide strategy under Presidential leadership that
			 integrates the policies and programs of all Federal agencies;
				(2)be balanced and
			 flexible to allow for programs that meet emergency needs and increased
			 investments in longer-term programs;
				(3)develop mechanisms
			 that allow cash and commodity-based resources to be effectively
			 combined;
				(4)define clear
			 targets, benchmarks and indicators of success, including gender analysis, in
			 order to monitor implementation, guarantee accountability and determine whether
			 beneficiaries achieve increased and sustainable food security;
				(5)employ the full
			 range of diplomatic resources and provide incentives to other countries to meet
			 their obligations to reduce hunger and promote food security; and
				(6)work within a
			 framework of multilateral commitments.
				4.Establishment of
			 the White House Office on Global Hunger and Food Security
			(a)FindingsCongress finds the following:
				(1)Hunger, malnutrition, under-nutrition, and
			 food insecurity affect nearly every aspect of international security,
			 development, and humanitarian response within the Federal Government.
				(2)While the United States cannot be expected
			 to shoulder the majority of global investments in ending hunger and providing
			 food security, the United States can and should lead the international
			 community by taking immediate steps to make existing Federal programs more
			 effective by increasing funding and requiring greater accountability in the
			 implementation and effectiveness of United States global hunger, nutrition,
			 safety net, emergency response, and agricultural development policies and
			 programs.
				(3)Despite the broad range of United States
			 policies and programs related to ending global hunger and promoting food
			 security, there is no single office, official, or comprehensive governmentwide
			 plan that effectively integrates these activities and allows for comprehensive
			 budgeting, evaluation, oversight, and accountability.
				(b)EstablishmentThere is established in the Executive
			 Office of the President the White House Office on Global Hunger and Food
			 Security (hereinafter referred to in this section as the
			 Office).
			(c)FunctionsThe functions of the Office shall include
			 the following:
				(1)Providing advice to the President on global
			 hunger and food security issues.
				(2)Providing leadership and taking actions,
			 consistent with applicable law, to ensure that efforts to reduce global hunger
			 and increase food security are priorities of the Federal Government.
				(3)Working with Federal departments and
			 agencies to ensure that addressing global hunger and food security is
			 prioritized within such departments and agencies and that appropriate
			 consideration is given by such departments and agencies to the potential impact
			 of their actions on global hunger and food security, including in United States
			 diplomatic, trade, energy, and labor relations.
				(4)Coordinating the development and
			 implementation of a comprehensive governmentwide strategy to address global
			 hunger and food security within an overall strategy for global development as
			 described in subsection (e).
				(5)Maintaining an
			 inventory of global hunger and food security programs and activities of the
			 Federal Government.
				(6)Assessing existing authorities and
			 mechanisms within the Federal Government to address global hunger and food
			 security and identifying the shortfalls of such authorities and
			 mechanisms.
				(7)Preparing and submitting to the President
			 and Congress an annual report on the expenditures of the Federal Government for
			 global hunger and food security programs and a suggested budget for such
			 programs.
				(8)Working with Federal departments and
			 agencies, including the Office of Management and Budget, to take actions,
			 consistent with applicable law, to ensure that Federal programs addressing
			 global hunger and food security receive adequate, sustained, and reliable
			 funding and that such funding is effectively spent.
				(9)Establishing indicators to measure progress
			 with respect to specific global hunger and food security targets, including
			 gender-sensitive goals, in consultation with and with input solicited from
			 stakeholders, potential beneficiaries, and implementing agencies and entities
			 and ensuring adequate monitoring and evaluation of such indicators, including
			 reporting to the President quarterly on the progress of Federal departments and
			 agencies in meeting such targets and the contribution to such progress by the
			 high-level, governmentwide global hunger and food security meeting, described
			 in subsection (f)(3).
				(10)Taking actions, consistent with applicable
			 law, to ensure Federal Government coordination with other donor governments and
			 international institutions.
				(11)Consulting with relevant public, private,
			 and nongovernmental groups in the development, implementation, and monitoring
			 of the comprehensive governmentwide strategy to address global hunger and food
			 security.
				(12)Promoting public awareness of the
			 importance of addressing global hunger and food security and Federal efforts to
			 achieve the goal of cutting global hunger in half by 2015.
				(13)Submitting to the President and Congress,
			 not later than March 31 of each year, an annual report on the implementation of
			 the comprehensive governmentwide strategy to address global hunger and food
			 security, including an assessment of agency innovations, achievements, and
			 failures to perform, and policy and budget recommendations for changes to
			 agency operations, priorities, and funding.
				(d)Coordinator of
			 the OfficeThe President shall appoint a Coordinator on Global
			 Hunger and Food Security (hereinafter referred to in this section as the
			 Coordinator). The Coordinator shall be the head of the Office
			 and shall report to the President.
			(e)Comprehensive
			 governmentwide strategy
				(1)In
			 generalThe Coordinator shall develop and take actions,
			 consistent with applicable law, to implement a comprehensive governmentwide
			 strategy to address global hunger and food security across the Federal
			 Government, which shall include content with respect to programs and policies
			 for—
					(A)emergency response and management;
					(B)safety nets,
			 social protection, and disaster risk reduction;
					(C)nutrition;
					(D)market-based agriculture, the
			 rehabilitation and expansion of rural agricultural infrastructure, and rural
			 development;
					(E)agricultural
			 education, research and development, and extension services;
					(F)government to
			 government technical assistance programs;
					(G)natural resource management,
			 environmentally sound agriculture, and responses to the impact of climate
			 change on agriculture and food production;
					(H)monitoring and
			 evaluation mechanisms; and
					(I)provision of adequate and sustained
			 resources, including multiyear funding, to ensure the scale and duration of
			 programs required to carry out the United States commitment to alleviate global
			 hunger and promote food security.
					(2)Coordination
			 with international goalsIn
			 accordance with applicable law, the Coordinator shall ensure that the
			 comprehensive governmentwide strategy described in paragraph (1) contributes to
			 achieving the Millennium Development Goal of reducing global hunger by half not
			 later than 2015 and to advancing the United Nations Comprehensive Framework for
			 Action with respect to global hunger and food security, including supporting
			 the United Nations, international agencies, governments and other relevant
			 organizations and entities in carrying out the Comprehensive Framework for
			 Action.
				(3)Integration with
			 national strategy for global developmentThe Coordinator shall
			 take actions to ensure that the comprehensive governmentwide strategy described
			 in paragraph (1) is integrated into any review or development of a Federal
			 strategy for global development that sets forth or establishes the United
			 States mission for global development, guidelines for assistance programs, and
			 how development policy will be coordinated with policies governing trade,
			 immigration, and other relevant international issues.
				(f)Coordination
			 with Federal departments and agencies
				(1)In
			 generalIn performing its
			 functions, the Office shall work with all relevant Federal departments and
			 agencies, including the following:
					(A)The Central
			 Intelligence Agency.
					(B)The Department of Agriculture.
					(C)The Department of
			 Commerce.
					(D)The Department of
			 Defense.
					(E)The Department of
			 Energy.
					(F)The Department of
			 Health and Human Services.
					(G)The Department of Labor.
					(H)The Department of
			 State.
					(I)The Department of
			 Treasury.
					(J)The Environmental Protection Agency.
					(K)The Millennium Challenge
			 Corporation.
					(L)The Office of Management and Budget.
					(M)The Office of the
			 United States Trade Representative.
					(N)The Peace Corps.
					(O)The United States Agency for International
			 Development.
					(P)The United States Trade and Development
			 Agency.
					(Q)The Office of
			 Global Women’s Issues of the Department of State.
					(2)Cooperation
			 requiredTo the extent permitted by law, all Federal departments
			 and agencies shall cooperate with the Office and provide such information,
			 support, and assistance to the Office as the Coordinator may request.
				(3)High-Level,
			 governmentwide global hunger and food security meeting
					(A)EstablishmentThe Coordinator shall establish, schedule,
			 and administer a high-level, governmentwide global hunger and food security
			 meeting (hereinafter referred to in this paragraph as the
			 meeting) once each week in accordance with this
			 paragraph.
					(B)AttendeesThe
			 Coordinator and the head of each entity listed in paragraph (1), or the
			 designees of such individuals, shall attend each meeting. The Coordinator may
			 select additional individuals to attend the meeting as the Coordinator
			 determines appropriate.
					(C)ChairmanThe
			 meeting shall be chaired by the Coordinator.
					(D)FunctionThe purpose of the meeting shall be to
			 ensure that attendees of the meeting coordinate and take actions, consistent
			 with applicable law, to implement the comprehensive governmentwide plan to
			 address global hunger and food security described in subsection (e).
					(E)Other
			 organizationsThe Coordinator shall ensure that the meeting
			 includes consultation with and participation of non-Federal organizations with
			 experience and expertise in combating global hunger and promoting food
			 security.
					(g)Staff and
			 resourcesThe Coordinator shall take actions, consistent with
			 applicable law, to ensure that the Office has the staff and other resources
			 necessary to carry out this section.
			(h)Report on
			 comprehensive governmentwide strategyNot later than two years
			 after the date of the enactment of this Act and biennially thereafter, the
			 Comptroller General of the United States shall submit to Congress a report
			 evaluating the design, implementation, and Federal Government coordination of
			 the comprehensive governmentwide strategy to address global hunger and food
			 security required under subsection (e).
			(i)Rule of
			 constructionNothing in this section shall be construed to impair
			 or otherwise affect the authority granted to a Federal department or agency, or
			 the head thereof, by any other provision of law.
			(j)Authorization of
			 appropriationsTo carry out
			 this section, there is authorized to be appropriated $10,000,000 for each of
			 fiscal years 2010 through 2014 and such sums as may be necessary for subsequent
			 fiscal years.
			5.Establishment of
			 Permanent Joint Select Committee On Hunger
			(a)FindingsCongress finds the following:
				(1)Funding, programs, and jurisdiction for
			 addressing global hunger and food security are divided among many congressional
			 committees and, as a result, inadequate emphasis is often given to addressing
			 global hunger and food security in a comprehensive way.
				(2)As the White House Office on Global Hunger
			 and Food Security, established under section 3, coordinates the programs,
			 activities, and policies of the numerous Federal departments and agencies
			 charged with carrying out hunger alleviation and food security programs, the
			 establishment of a Permanent Joint Select Committee on Hunger will promote
			 coordination across the multiple committees with jurisdiction and legislative
			 authority over global hunger and food security issues.
				(b)EstablishmentThere is established a Permanent Joint
			 Select Committee on Hunger (hereinafter referred to in this section as the
			 Committee).
			(c)CompositionThe
			 Committee shall be composed of 16 members in accordance with the
			 following:
				(1)Eight Members of
			 the House of Representatives appointed by the Speaker of the House of
			 Representatives, of whom 3 shall be appointed in consultation with the minority
			 leader of the House of Representatives.
				(2)Eight Members of
			 the Senate, of whom 5 shall be appointed by the majority leader of the Senate
			 and 3 shall be appointed by the minority leader of the Senate.
				(d)VacanciesA
			 vacancy in the membership of the Committee shall be filled in the same manner
			 as the original appointment.
			(e)ChairmanshipThe
			 Committee shall select a chairman from among its members at the beginning of
			 each Congress. The chairmanship shall alternate between the House of
			 Representatives and the Senate with each Congress and the chairman shall be
			 selected by the Members from that House entitled to the chairmanship.
			(f)DutiesThe Committee shall—
				(1)hold hearings, conduct investigations,
			 issue independent reports and analyses, and make policy and program
			 recommendations to relevant congressional committees of jurisdiction on issues
			 related to global hunger, nutrition, food security, rural and agricultural
			 development, emergency and humanitarian responses, safety nets and social
			 protection, and other global hunger or food security programs, including the
			 effectiveness of such programs in addressing global hunger and food security;
			 and
				(2)examine issues
			 relevant to the development, implementation, and monitoring of the
			 comprehensive governmentwide plan to address global hunger and food security
			 provided by the White House Office on Global Hunger and Food Security through
			 the holding of hearings, review of reports, and other relevant
			 activities.
				(g)PowersIn
			 carrying out its duties under this section, the Committee is authorized
			 to—
				(1)hold hearings and
			 sit and act at places and times within the United States and outside the United
			 States during the sessions, recesses, and adjourned periods of Congress;
				(2)require the
			 attendance of witnesses and the production of books, papers, and documents,
			 administer oaths, take testimony, and procure printing and binding;
				(3)record hearings,
			 prepare and provide transcripts of hearings, use transcribers, recorders and
			 stenographers, and establish a Web site;
				(4)make rules
			 respecting its organization and procedures; and
				(5)exercise any other
			 authority of a committee of the House of Representatives and the Senate and
			 utilize the resources of the House of Representatives and the Senate, except as
			 provided otherwise in this section.
				(h)StaffingThe
			 Committee may appoint and fix the compensation of staff as it deems
			 necessary.
			(i)Limitation on
			 authorityThe Committee may
			 not exercise legislative jurisdiction and may not take legislative action on
			 any bill or resolution.
			(j)RulemakingThe
			 provisions of this section are enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they shall be considered as part of the rules of each
			 House, respectively, or of that House to which they specifically apply, and
			 such rules shall supersede other rules only to the extent that they are
			 inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to such House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of such House.
				(k)Funding
				(1)VouchersPayments for expenses of the Committee
			 shall be made using vouchers authorized by the Committee, signed by the
			 chairman of the Committee, and approved in a manner directed by the Committee
			 on House Administration of the House of Representatives and the Committee on
			 Rules and Administration of the Senate.
				(2)Source of
			 funds
					(A)House of
			 RepresentativesThere shall
			 be paid out of the applicable accounts of the House of Representatives
			 $3,000,000 to carry out this section during the 111th Congress.
					(B)SenateThere shall be paid out of the contingent
			 fund of the Senate $3,000,000 to carry out this section during the 111th
			 Congress.
					6.Funding and
			 definition
			(a)FundingTo carry out the comprehensive
			 governmentwide strategy described in section 4(1), it is the sense of Congress
			 that no less than $50,360,000,000 should be made available for fiscal years
			 2010 through 2014 for Federal programs addressing global hunger and food
			 security. During such five-year period, funding should increase investments in
			 intermediate and long-term programs, including safety nets, nutrition and
			 agricultural development, and maintain sufficient resources for emergency
			 management and response. It is further the sense of Congress that funding for
			 Federal programs addressing global hunger and food security should, to the
			 maximum extent possible, use as guidance and not be less than those amounts
			 described for fiscal years 2010 through 2014 in the Roadmap to End Global
			 Hunger.
			(b)DefinitionIn
			 this section, the term Roadmap to End Global Hunger means the
			 report entitled Roadmap To End Global Hunger, released on
			 February 24, 2009, and endorsed by the following organizations:
				(1)ACDI/VOCA.
				(2)Action Against
			 Hunger.
				(3)Africare.
				(4)Alliance for
			 Global Food Security.
				(5)Alliance to End
			 Hunger.
				(6)American Jewish
			 World Service.
				(7)Better World
			 Campaign.
				(8)Bread for the
			 World.
				(9)Care.
				(10)Catholic Relief
			 Services.
				(11)Christian
			 Children’s Fund.
				(12)Christian
			 Reformed World Relief Committee.
				(13)Church World
			 Service.
				(14)Concern
			 Worldwide.
				(15)Congressional
			 Hunger Center.
				(16)Counterpart
			 International.
				(17)Covenant World
			 Relief.
				(18)Episcopal Relief
			 and Development.
				(19)Feed the
			 Children.
				(20)Food for the
			 Hungry.
				(21)Friends of the
			 World Food Program.
				(22)Global Child
			 Nutrition Foundation.
				(23)Heifer
			 International.
				(24)The Humpty Dumpty
			 Institute.
				(25)The International
			 Center for Research on Women.
				(26)International
			 Relief and Development.
				(27)Islamic
			 Relief.
				(28)LIFE for Relief
			 and Development.
				7.Definition of
			 undernourishmentIn this Act,
			 the term undernourishment, as defined by the United Nations Food
			 and Agriculture Organization, means the condition of people whose food
			 consumption is continuously below a minimum dietary energy requirement for
			 maintaining an acceptable minimum body size, living a healthy life, and
			 carrying out light physical activity. In this Act, the terms chronic
			 undernourishment, food insecurity, and hunger
			 have the same meaning as undernourishment.
		
